UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2094


HANNA DESTAW,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 24, 2010                 Decided:   April 2, 2010


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Hanna Destaw, Petitioner Pro Se.     Daniel Eric Goldman, Senior
Litigation   Counsel,   Eric   Warren   Marsteller,  Office   of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hanna    Destaw,          a    native          and    citizen      of    Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)       dismissing            her    appeal      from    the      immigration

judge’s    denial    of    her     requests            for       asylum,    withholding      of

removal, and protection under the Convention Against Torture.

            Destaw first argues that she established extraordinary

circumstances       to    excuse          her       failure       to    file       her   asylum

application within one year of her arrival in the United States.

We lack jurisdiction to review this determination pursuant to 8

U.S.C. § 1158(a)(3) (2006), and find that Destaw has failed to

raise a constitutional claim or question of law that would fall

under    the   exception        set       forth       in    8     U.S.C.    § 1252(a)(2)(D)

(2006).     See Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir.

2009),    cert.    denied,      130       S.     Ct.       1040    (2010).          Given   this

jurisdictional bar, we cannot review the underlying merits of

Destaw’s asylum claim.           Accordingly, we dismiss this portion of

her petition for review.

            Destaw       also     contends             that       the      Board      and    the

immigration judge erred in denying her request for withholding

of removal.       “Withholding of removal is available under 8 U.S.C.

§ 1231(b)(3) if the alien shows that it is more likely than not

that her life or freedom would be threatened in the country of

removal because of her race, religion, nationality, membership

                                                2
in a particular social group, or political opinion.”                       Gomis, 571

F.3d at 359; see 8 U.S.C. § 1231(b)(3) (2009).                         Based on our

review of the record, we find that substantial evidence supports

the denial of Destaw’s request for withholding of removal. *

               Accordingly,     we   dismiss       the   petition    for   review    in

part and deny the petition for review in part.                     We dispense with

oral       argument   because      the     facts   and    legal     contentions     are

adequately      presented     in     the    materials     before     the   court    and

argument would not aid the decisional process.



                                                     PETITION DISMISSED IN PART
                                                             AND DENIED IN PART




       *
       Destaw has failed to raise any challenges to the denial of
her request for protection under the Convention Against Torture.
She has therefore waived appellate review of this claim.      See
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004)
(finding that failure to raise a challenge in an opening brief
results in abandonment of that challenge); Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (same).



                                             3